DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 08/26/2021. Claims 1, 21 and  23-40 are now pending in the present application.
Allowable Subject Matter
Claims 1, 21 and  23-40  are allowed.
Regarding to claim 1, 36  and 40, the best prior art found during the prosecution of the application, Jang et al Patent Application No. :( US 2013/0040597 A1) hereinafter referred as Jang, in view of Byun et al Patent Application No. :( US 2020/0275344 A1) hereinafter referred as Byun.  Jang discloses the UE  that has one or more ACs and bit information regarding the available ACs of UE. The information transmitted from an eNB, the UE can perform an access attempt. The UE is included in a category indicated by an eab-Category parameter transmitted from an eNB, and a value between ACs 0 to 9 that the UE belongs to is set to `1` in a bit map of an eab-BarringBitmap parameter, the UE cannot perform an access attempt. If the UE is included in a category indicated by an eab-Category parameter transmitted from an eNB, and a value between ACs 0 to 9 that the UE belongs to is set to `1` in a bit map of an eab-BarringBitmap parameter, the UE cannot perform an access attempt. After re-transmitting a Random Access Preamble to the eNB at step, the UE receives an RAR message thereto from the eNB. If the received RAR message includes resource allocation information regarding the Preamble transmitted, the UE transmits, to the eNB, an RRC connection request message, RRC ConnectionRequest, including its identifier and the access attempt cause, according to the resource allocation information. Byun discloses the combination of the type of an access attempt and a condition related to a UE. Access category 0 is not barred regardless of access IDs. The network may control whether to transmit paging, thereby controlling the quantity of access attempts related to access category 0. The list of access control parameter sets. Each UAC-BarringInfoSet may include uac-BarringFactor as an access barring probability value, uac-BarringTime as an access barring time value, and uac-BarringForAccessIdentity. However, Jang and Byun fail to teach the access control in 5G. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the determining an access category attribute associated with an access attempt by a user equipment; mapping the access category attribute associated with the access attempt to an access category unique identifier, wherein the access category unique 1, 36  and 40 as a whole and further defined by the latest amendments filed on 08/26/2021. Therefore, claims 1, 36  and 40 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642